                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEBRASKA


UNITED STATES OF AMERICA,

                    Plaintiffs,                                8:00CR83

      vs.
                                                              JUDGMENT
JAMES G. ALLEE,

                    Defendant.


      Pursuant to the Memorandum and Order entered this date,

      1.     A Judgment of dismissal is entered in favor of the United States and

against petitioner, James G. Allee.

      2.     This action for relief under 28 U.S.C. § 2255 is dismissed.

      Dated this 28th day of March, 2018.


                                               BY THE COURT:

                                               s/ Joseph F. Bataillon
                                               Senior United States District Judge
